In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                           No. 14-779V
                                      Filed: August 19, 2015

* * * * * * * * * * * * * * * *                               UNPUBLISHED
JASWINDER SINGH,              *
                              *                               Special Master Gowen
          Petitioner,         *
                              *                               Joint Stipulation on Damages;
v.                            *                               Influenza (“Flu”) Vaccine;
                              *                               Chronic Inflammatory
SECRETARY OF HEALTH           *                               Demyelinating Polyneuropathy
AND HUMAN SERVICES,           *                               (“CIDP”).
                              *
          Respondent.         *
                              *
* * * * * * * * * * * * * * * *

Amber D. Wilson, Maglio Christopher & Toale, PA, Washington, D.C., for petitioner.
Traci R. Patton, United States Department of Justice, Washington, DC, for respondent.

                           DECISION ON JOINT STIPULATION1

         On August 26, 2014, Jaswinder Singh (“petitioner”) filed a petition pursuant to the National
Vaccine Injury Compensation Program.2 42 U.S.C. §§ 300aa-1 to -34 (2006). Petitioner alleged
that as a result of receiving an influenza (“flu”) vaccine on November 9, 2013, he suffered injuries,
including Chronic Inflammatory Demyelinating Polyneuropathy (“CIDP”). Petition at ¶ 2, 12.
Further, petitioner alleged that he experienced residual effects of his injuries for more than six
months. Id. at ¶ 12.


1
  Because this decision contains a reasoned explanation for the undersigned’s action in this case,
the undersigned intends to post this ruling on the website of the United States Court of Federal
Claims, in accordance with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat.
2899, 2913 (codified as amended at 44 U.S.C. § 3501 note (2006)). As provided by Vaccine Rule
18(b), each party has 14 days within which to request redaction “of any information furnished by
that party: (1) that is a trade secret or commercial or financial in substance and is privileged or
confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b).
2
  The National Vaccine Injury Compensation Program is set forth in Part 2 of the National
Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755, codified as amended,
42 U.S.C. §§ 300aa-1 to -34 (2006) (Vaccine Act or the Act). All citations in this decision to
individual sections of the Vaccine Act are to 42 U.S.C.A. § 300aa.


                                                 1
        On August 17, 2015, the parties filed a stipulation in which they state that a decision should
be entered awarding compensation. Respondent denies that the flu vaccination caused petitioner’s
CIDP or any other injury. Stipulation at ¶ 6. Nevertheless, the parties agree to the joint stipulation,
attached hereto as Appendix A. The undersigned finds the stipulation reasonable and adopts it as
the decision of the Court in awarding damages, on the terms set forth therein.

       The parties stipulate that petitioner shall receive the following compensation:

       1) A lump sum of $270,000.00, in the form of a check payable to petitioner, Jaswinder
          Singh; and

       2) A lump sum of $82,706.12, in the form of a check payable jointly to petitioner and

                             Department of Health Care Services
                                Recovery Branch – MS 4720
                                     P.O. Box 997421
                                Sacramento, CA 95899-7421
                           DHCS Account No.: C98728920C-VAC03
                             DHCS Case Name: Jaswinder Singh

           Petitioner agrees to endorse the check to the CA Department of Health Care
           Services.

These amounts represents compensation for all damages that would be available under 42 U.S.C.
§ 300aa-15(a).

       The undersigned approves the requested amounts for petitioner’s compensation.
Accordingly, an award should be made consistent with the stipulation.

         The clerk of the court SHALL ENTER JUDGMENT in accordance with the terms of
the parties’ stipulation.3

       IT IS SO ORDERED.

                                               s/ Thomas L. Gowen
                                               Thomas L. Gowen
                                               Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of
notice renouncing the right to seek review.


                                                  2